--------------------------------------------------------------------------------

Exhibit 10.3
 
SEPARATION AGREEMENT


This Separation Agreement (this “Agreement”) is dated as of November 28, 2014,
by and between Full House Resorts, Inc., a Delaware corporation (the “Company”)
and Mark Miller (“Executive”).


WHEREAS, the Company and Executive have previously entered into that certain
Employment Agreement, dated July 17, 2007 (the “Employment Agreement”), which
provides for Executive’s employment as Chief Operating Officer of the Company;
and


WHEREAS, Executive and the Company have determined to provide for the
termination of Executive’s employment with the Company on the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

       
1. 
Termination of Employment and Employment Agreement

 
1.1.           Resignations.  Effective as of the date hereof, Executive hereby
resigns from any and all officer positions (including as Chief Operating Officer
and/or directorships Executive may hold with the Company or any of its
subsidiaries or affiliates.  Company acknowledges and agrees that such
resignations will not constitute a material breach by Executive of the
Employment Agreement or in any event give rise to “Cause” for purposes of
termination of the Employment Agreement.  Following the date hereof, Executive
will continue as an employee of the Company until the Separation Date (as
defined below).  Executive acknowledges and agrees that such resignation and any
action taken by the Company in connection therewith (including without
limitation the appointment of a new Chief Operating Officer of the Company) will
not constitute a termination of his employment by Executive for “Good Reason”
(each, as defined in the Employment Agreement, or an event giving rise to a
“Good Reason” termination for purposes of the Employment Agreement or any other
agreement between Executive and the Company.


1.2.           Termination of Employment.  Effective as of the earlier of (i)
the execution of consents by the parties to (A) that certain First Lien Credit
Agreement, dated as of June 29, 2012, by and between the Company and the parties
named therein (as amended from time to time, the “First Lien Credit Agreement”)
and (B) that certain Second Lien Credit Agreement, dated as of October 1, 2012,
by and between the Company and the parties named therein (as amended from time
to time, the “Second Lien Credit Agreement”), providing that payments made
pursuant to this Agreement and the Settlement Agreement (as defined below) shall
not constitute a breach of the Company’s obligations under the First Lien Credit
Agreement and the Second Lien Credit Agreement, (ii) the date upon which the
Company may determine, in its sole discretion, that payments made pursuant to
this Agreement and the Settlement Agreement shall not constitute a breach of the
Company’s obligations under the First Lien Credit Agreement and the Second Lien
Credit Agreement and (iii) any other date as determined by the Company in the
Company’s sole discretion (the “Separation Date”), Executive’s employment with
the Company and its subsidiaries and affiliates shall terminate and Executive
shall cease to be an employee and/or officer of any and all of the
foregoing.  The parties hereby acknowledge and agree that Executive’s
termination of employment hereunder constitutes a termination of employment by
the Company without “Cause” for purposes of, and as defined in, the Employment
Agreement, and constitutes a “separation from service” from the Company within
the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”), and Treasury Regulation Section 1.409A-1(h).  The Company
agrees to use its reasonable best efforts to obtain such consent by the parties
to the First Lien Credit Agreement and the Second Lien Credit Agreement.
 

 

 

 



1.3.           Termination of Employment Agreement.  As of the Separation Date,
the Employment Agreement shall automatically terminate and be of no further
force and effect, and neither the Company nor Executive shall have any further
obligations thereunder; provided, however, that the Company’s obligation to pay
to Executive accrued amounts payable to Executive through the Separation Date
and the provisions of Section 10 (Confidential Information), Section 11
(Non-Competition), Section 13 (Arbitration) and Section 14 (Right to Cure) of
the Employment Agreement shall survive such termination of the Employment
Agreement.  Executive acknowledges and agrees that all compensation, benefits
and other obligations due to Executive by the Company through the Separation
Date, whether by contract or law, have been or will be paid or otherwise
satisfied in full (including without limitation salary, bonuses and accrued but
unused vacation earned through the Separation Date).


1.4.           Return of Property.  No later than the Separation Date, Executive
shall return to the Company all Company property in his possession, including
without limitation, keys, credit cards, telephone calling cards, customer lists,
confidential information, manuals, books, notebooks, financial statements,
reports and other documents except for Executive’s cellular telephone and laptop
computer.

       
2.
Equity Awards; Severance; 280G Best Pay Cap

 
2.1.           Restricted Stock.  Each outstanding share of the Company’s
restricted common stock granted pursuant to the Company’s Amended and Restated
2006 Incentive Compensation Plan that is held by Executive shall become
immediately vested in full as of the date hereof.  The Company shall pay costs
associated with removing any restrictions from such shares.


2.2            Severance.  In addition to any accrued but unpaid salary and
vacation earned by Executive through the Separation Date, in consideration of,
and subject to and conditioned upon Executive’s execution and non-revocation of
the Release (as defined below), and Executive’s continued compliance with the
terms and conditions of this Agreement, including without limitation, the
confidentiality and non-competition covenants described in Section 4 below, the
Company shall pay or provide to Executive the following:
 

2

 

 



(a)           An  amount equal to $599,830 (the “Severance Amount”). The
Severance Amount shall be paid (i) $399,887 in a single lump sum on the 8th day
after the Separation Date and (ii) $199,943 in substantially equal installments
in accordance with the Company’s normal payroll procedures during the period
commencing on the Separation Date and ending on the six-month anniversary of the
Separation Date; provided, however, that no payments under this Section
2.3(a)(ii) shall be made prior to the first payroll date occurring on or after
the 8th day following the Separation Date (such payroll date, the “First Payroll
Date”), with amounts otherwise payable prior to the First Payroll Date paid on
the First Payroll Date without interest thereon.


(b)           During the period commencing on the Separation Date and ending on
the earlier of (i) December 31, 2015 and (ii) the date on which Executive
becomes eligible to receive comparable group health insurance coverage under a
subsequent employer’s plans, subject to Executive’s valid election to continue
healthcare coverage under Section 4980B of the Code (COBRA), the Company shall
continue to provide Executive and Executive’s eligible dependents with coverage
under its group health plans at no cost and at the same levels to Executive as
would have applied if Executive’s employment had not been terminated based on
Executive’s elections in effect on the Separation Date, provided, however, that
(A) if any plan pursuant to which such benefits are provided is not, or ceases
prior to the expiration of the period of continuation coverage to be, exempt
from the application of Section 409A of the Code under Treasury Regulation
Section 1.409A-1(a)(5), or (B) the Company is otherwise unable to continue to
cover Executive under its group health plans without incurring penalties
(including without limitation, pursuant to Section 2716 of the Public Health
Service Act), then, in either case, an amount equal to each remaining Company
subsidy shall thereafter be paid to Executive in substantially equal monthly
installments over the continuation coverage period (or the remaining portion
thereof).


2.3           280G Best Pay Cap.


(a)           Notwithstanding any other provision of this Agreement, in the
event that any payment or benefit received or to be received by Executive
(including any payment or benefit received in connection with a termination of
Executive’s employment, whether pursuant to the terms of this Agreement or any
other plan, arrangement or agreement) (all such payments and benefits being
hereinafter referred to as the “Total Payments”) would be subject (in whole or
part), to the excise tax (the “Excise Tax”) imposed under Section 4999 of the
Code, then, after taking into account any reduction in the Total Payments
provided by reason of Section 280G of the Code in such other plan, arrangement
or agreement, the payments under this Agreement shall be reduced to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax
but only if (i) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes on such
reduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments)
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income taxes on such Total Payments and the amount of Excise Tax to which
Executive would be subject in respect of such unreduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).
 

3

 

 



(b)           For purposes of determining whether and the extent to which the
Total Payments will be subject to the Excise Tax, (i) no portion of the Total
Payments the receipt or enjoyment of which Executive shall have waived at such
time and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account; (ii) no portion of the
Total Payments shall be taken into account which, in the written opinion of an
independent, nationally recognized accounting firm (the “Independent Advisors”)
selected by the Company, does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code (including by reason of Section
280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no portion of
such Total Payments shall be taken into account which, in the opinion of
Independent Advisors, constitutes reasonable compensation for services actually
rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in excess of
the “base amount” (as defined in Section 280G(b)(3) of the Code) allocable to
such reasonable compensation; and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Independent Advisors in accordance with the principles of Sections
280G(d)(3) and (4) of the Code.

       
3.
Release of Claims



Executive agrees that, as a condition to Executive’s right to receive the
payments and benefits set forth in Section 2.2, Executive shall execute and
deliver to the Company a release of claims in substantially the form attached
hereto as Exhibit A (the “Release”).  In addition, the Company shall execute a
general release of claims in substantially the form attached hereto as Exhibit
B.

       
4.
Indemnity



The Company confirms and agrees that it shall fulfill and honor in all respects
the obligations of the Company with respect to all rights to indemnification
(including advance of expenses) or exculpation existing in favor of Executive
under the Company’s certificate of incorporation and bylaws, as amended and as
in effect on the date hereof.

       
5.
Reaffirmation of Prior Agreements



Executive hereby acknowledges and agrees that Executive is bound by certain
confidentiality and non-competition covenants set forth in Sections 10 and 11 of
the Employment Agreement.  Notwithstanding anything to the contrary contained in
this Agreement, Executive hereby reaffirms the covenants and provisions set
forth in Sections 10 and 11 of the Employment Agreement and acknowledges and
agrees that the provisions of Sections 10 and 11 of the Employment Agreement
shall survive the termination of Executive’s employment with the Company and
shall remain in full force and effect.  In addition, the Company and Executive
acknowledge and agree that Executive has certain third-party beneficiary rights
pursuant to that certain Settlement Agreement by and among Daniel R. Lee,
Bradley M. Tirpak, Craig W. Thomas, among others, and the Company (the
“Settlement Agreement”).
 

4

 

 

 

       
6.
Dispute Resolution



6.1.           Arbitration.  Any disagreement, dispute, controversy or claim
arising out of or relating to this Agreement or the interpretation of this
Agreement or any arrangements relating to this Agreement or contemplated in this
Agreement or the breach, termination or invalidity thereof shall be settled by
final and binding arbitration administered by JAMS/Endispute in Las Vegas,
Nevada in accordance with the then existing JAMS/Endispute Arbitration Rules and
Procedures for Employment Disputes.  In the event of such an arbitration
proceeding, Executive and the Company shall select a mutually acceptable neutral
arbitrator from among the JAMS/Endispute panel of arbitrators.  In the event
Executive and the Company cannot agree on an arbitrator, the Administrator of
JAMS/Endispute will appoint an arbitrator.  Neither Executive nor the Company
nor the arbitrator shall disclose the existence, content, or results of any
arbitration hereunder without the prior written consent of all parties.  Except
as provided herein, the Nevada Uniform Arbitration Act shall govern the
interpretation, enforcement and all proceedings.  The arbitrator shall apply the
substantive law (and the law of remedies, if applicable) of the state of Nevada,
or federal law, or both, as applicable, and the arbitrator is without
jurisdiction to apply any different substantive law.  The arbitrator shall have
the authority to entertain a motion to dismiss and/or a motion for summary
judgment by any party and shall apply the standards governing such motions under
the Federal Rules of Civil Procedure.  The arbitrator shall render an award and
a written, reasoned opinion in support thereof.  Judgment upon the award may be
entered in any court having jurisdiction thereof.


6.2.           Waiver of Jury Trial.   By submitting a dispute to arbitration,
the parties hereto understand that they will not enjoy the benefits of a jury
trial.  Accordingly, the parties hereto expressly waive the right to a jury
trial.


6.3.           Nonexclusive Remedy.  Notwithstanding the above provisions
regarding arbitration, the parties each retain their respective rights to seek
injunctive relief or other provisional remedies provided under the law in any
court having competent jurisdiction.

       
7.
   Miscellaneous



7.1.           Code Section 409A.  To the extent applicable, this Agreement
shall be interpreted in accordance with Section 409A of the Code and Department
of Treasury regulations and other interpretive guidance issued
thereunder.  Notwithstanding any provision of this Agreement to the contrary, if
the Company determines that any such compensation or benefits payable under this
Agreement may be subject to Section 409A of the Code and related Department of
Treasury guidance, the Company may, with Executive’s prior written consent,
adopt such amendments to this Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Company determines are necessary or appropriate to
(a) exempt the compensation and benefits payable under this Agreement from
Section 409A of the Code and/or preserve the intended tax treatment of such
compensation and benefits, or (b) comply with the requirements of Section 409A
of the Code and related Department of Treasury guidance.


7.2.           Withholding.  The Company may withhold from any amounts payable
or benefits provided under this Agreement such federal, state, local or foreign
taxes as shall be required to be withheld pursuant to any applicable law or
regulation.
 

5

 

 



7.3.           Severability.  In construing this Agreement, if any portion of
this Agreement shall be found to be invalid or unenforceable, the remaining
terms and provisions of this Agreement shall be given effect to the maximum
extent permitted without considering the void, invalid or unenforceable
provision.


7.4.           Successors.  This Agreement is personal to Executive and without
the prior written consent of the Company shall not be assignable by Executive
otherwise than by will or the laws of descent and distribution; provided,
however, that this Agreement shall be binding upon and inure to the benefit of
and be enforceable by Executive’s estate, heirs, beneficiaries, executors, and
legal representatives, and Executive may designate one or more beneficiaries
with respect to Executive’s rights under this Agreement upon Executive’s
death.  This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.  As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.


7.5.           Final and Entire Agreement; Amendment.  This Agreement, together
with the Release, represents the final and entire agreement among the parties
with respect to the subject matter hereof and supersedes all prior agreements,
negotiations and discussions between the parties hereto and/or their respective
counsel with respect to the subject matter hereof.  Any amendment to this
Agreement must be in writing, signed by duly authorized representatives of the
parties, and stating the intent of the parties to amend this Agreement.


7.6.           Consultation with Counsel.  Executive acknowledges that (a)
Executive has consulted with or has had the opportunity to consult with
independent counsel of Executive’s own choice concerning this Agreement and has
been advised to do so by the Company, and (b) Executive has read and understands
the Agreement, is fully aware of its legal effect, and has entered into it
freely based on Executive’s own judgment.


7.7.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada, without reference to
principles of conflict of laws that would result in the application of any law
other than that of the State of Nevada.


7.8.           Cooperation.  Executive agrees that, after the Separation Date,
upon the reasonable request of the Company, Executive shall cooperate with and
assist the Company in undertaking and preparing for legal and other proceedings
relating to the affairs of the Company and its subsidiaries.  Executive shall be
reimbursed for the reasonable expenses Executive incurs in connection with any
such cooperation and/or assistance, and shall receive from the Company
reasonable per diem compensation in connection therewith.  Any such
reimbursements and per diem compensation shall be paid to Executive no later
than the 15th day of the month immediately following the month in which such
expenses were incurred or such cooperation and/or assistance was provided
(subject to Executive’s timely submission to the Company of proper documentation
with respect thereto).  In addition, for a period of three months following the
Separation Date, Executive agrees that he will use commercially reasonable
efforts to cooperate with the Company, subject to his professional availability
and at the expense of the Company, as may be reasonably requested by the
Company, from time to time, to consult, advise and provide relevant input with
respect to (a) the Company’s current year-end audit process, (b) any internal
investigation or administrative, regulatory or judicial proceeding involving
matters that were within the scope of Executive’s duties and responsibilities to
the Company and its affiliates during your employment with the Company, and (c)
the transition of Executive’s job duties and responsibilities.
 

6

 

 



7.9.           Non-Disparagement.  Executive covenants and agrees that Executive
will not, directly or indirectly, alone or in concert with others, cause,
express or cause to be expressed in a public manner, orally or in writing, any
remarks, statements, comments or criticisms that disparage, call into disrepute,
defame, slander or which can reasonably be construed to be defamatory or
slanderous to the Company, Daniel R. Lee, Bradley M. Tirpak or Craig W. Thomas
or any of their respective subsidiaries, affiliates, successors, assigns,
officers (including any current officer of the Company or its subsidiaries who
no longer serves in such capacity following the execution of this Agreement or
any new officer of the Company following execution of this Agreement), directors
(including any current director of the Company or its subsidiaries who no longer
serves in such capacity following the execution of this Agreement or any new
director of the Company following execution of this Agreement), employees,
stockholders, agents, attorneys or representatives, or any of their products or
services.  The Company covenants and agrees that it will not, directly or
indirectly, alone or in concert with others, cause, express or cause to be
expressed in a public manner, orally or in writing, any remarks, statements,
comments or criticisms that would reasonably be expected to disparage
Executive.  Notwithstanding the foregoing, this Section 6.9 shall not preclude
Executive or the Company from making any statement to the extent required by law
or legal process.
 

7

 

 

 
7.10.           Notices.  All notices and other communications hereunder shall
be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:


If to Executive:  at Executive’s most recent address on the records of the
Company;


If to the Company:


Full House Resorts, Inc.
4670 South Fort Apache Road
Suite 190
Las Vegas, Nevada 89147
Attn: General Counsel


with a copy to:
Latham & Watkins LLP
355 South Grand Avenue
Los Angeles, CA  90071-1560
Attn: Steven B. Stokdyk


or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.


7.11.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be an original, but all of which taken
together shall constitute one instrument.




[Signature Page Follows]
 

8

 

 

 
IN WITNESS WHEREOF, the parties hereto have each executed this Agreement as of
the date first above written.

       
EXECUTIVE
          /s/ Mark Miller     
Mark Miller
         
FULL HOUSE RESORTS, INC.,
a Delaware corporation
          By:  /s/ Carl Braunlich    
Name: Carl Braunlich
   
Title: Director
 

 

S-1

 

 

 
EXHIBIT A


GENERAL RELEASE


For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, except for the undersigned’s rights under that certain Separation
Agreement, dated as of November 28, 2014, by and between Full House Resorts,
Inc. (the “Company”) and the undersigned (the “Separation Agreement”), the
undersigned does hereby release and forever discharge the “Releasees” hereunder,
consisting of the Company, and each of its partners, subsidiaries, associates,
affiliates, predecessors, successors, heirs, assigns, agents, directors,
officers, employees, stockholders, representatives, lawyers, insurers, and all
persons acting by, through, under or in concert with them, or any of them, of
and from any and all manner of action or actions, cause or causes of action, in
law or in equity, suits, debts, liens, contracts, agreements, promises,
liability, claims, demands, damages, losses, costs, attorneys’ fees or expenses,
of any nature whatsoever, known or unknown, fixed or contingent (hereinafter
called “Claims”), which the undersigned now has or may hereafter have against
the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever from the beginning of time to the date hereof.  The Claims released
herein include, without limiting the generality of the foregoing, any Claims in
any way arising out of, based upon, or related to the service relationship,
employment or termination of service or employment of the undersigned by the
Releasees, or any of them; any alleged breach of any express or implied contract
of employment; any alleged torts or other alleged legal restrictions on
Releasee’s right to terminate the employment of the undersigned; and any alleged
violation of any federal, state or local statute or ordinance including, without
limitation, Title VII of the Civil Rights Act of 1964, the Age Discrimination In
Employment Act, the Americans With Disabilities Act, and the Nevada Fair
Employment Practices Act.  Notwithstanding the foregoing, this Release shall not
operate to release any rights or claims of the undersigned (i) to payments or
benefits under the Separation Agreement or (ii) to indemnification and/or
advancement of expenses pursuant to any indemnification arrangement covering the
undersigned.


IN ACCORDANCE WITH THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990, THE
UNDERSIGNED IS HEREBY ADVISED AS FOLLOWS:


(A)           HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
RELEASE;


(B)           HE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS RELEASE BEFORE
SIGNING IT; AND


(C)           HE HAS SEVEN (7) DAYS AFTER SIGNING THIS RELEASE TO REVOKE THIS
RELEASE, AND THIS RELEASE WILL BECOME EFFECTIVE UPON THE EXPIRATION OF THAT
REVOCATION PERIOD.
 

A-1

 

 

 
The undersigned represents and warrants that there has been no assignment or
other transfer of any interest in any Claim which he may have against Releasees,
or any of them, and the undersigned agrees to indemnify and hold Releasees, and
each of them, harmless from any liability, Claims, demands, damages, costs,
expenses and attorneys’ fees incurred by Releasees, or any of them, as the
result of any such assignment or transfer or any rights or Claims under any such
assignment or transfer.  It is the intention of the parties that this indemnity
does not require payment as a condition precedent to recovery by the Releasees
against the undersigned under this indemnity.


The undersigned agrees that if he hereafter commences any suit arising out of,
based upon, or relating to any of the Claims released hereunder or in any manner
asserts against Releasees, or any of them, any of the Claims released hereunder,
then the undersigned agrees to pay to Releasees, and each of them, in addition
to any other damages caused to Releasees thereby, all attorneys’ fees incurred
by Releasees in defending or otherwise responding to said suit or Claim.


The undersigned further understands and agrees that neither the payment of any
sum of money nor the execution of this Release shall constitute or be construed
as an admission of any liability whatsoever by the Releasees, or any of them,
who have consistently taken the position that they have no liability whatsoever
to the undersigned.


IN WITNESS WHEREOF, the undersigned has executed this Release this _____ day of
___________, 20__.
 

     
Mark Miller

 

A-2

 

 

 
EXHIBIT B


GENERAL RELEASE


For valuable consideration, the receipt and adequacy of which are hereby
acknowledged, which are set forth in that certain Employment Agreement, dated
July 17, 2007 (the “Employment Agreement”) between Full House Resorts, Inc. (the
“Company”) and Mark Miller (“Executive”), the Company, for itself and for (a)
its subsidiaries, related and affiliated companies, (b) its predecessors,
successors and assigns (c) its current and past officers and directors, and (d)
its agents and employees, and in each case does hereby release and forever
discharge the “Releasees” hereunder, consisting of Executive and his heirs and
assigns, of and from any and all manner of action or actions, cause or causes of
action, in law or in equity, suits, debts, liens, contracts, agreements,
promises, liability, claims, demands, damages, losses, costs, attorneys’ fees or
expenses, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called “Claims”), which the Company or any of its subsidiaries,
related and affiliated companies, predecessors, successors, assigns, current and
past officers and directors, agents and employees now have or may hereafter have
against the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever from the beginning of time to the date hereof.  Notwithstanding the
foregoing, this General Release shall not operate to release any Claims which
the undersigned may have relating to or arising out of (i) Executive’s
intentional, willful or reckless misconduct or (ii) Executive’s fraud or breach
of fiduciary duty (the “Unreleased Claims”).


The Company represents and warrants that there has been no assignment or other
transfer of any interest in any Claim (other than Unreleased Claims) which it
may have against the Releasees, or any of them.  The Company agrees that if it
or any of its subsidiaries, related and affiliated companies, predecessors,
successors, assigns, current and past officers and directors, agents and
employees hereafter commences any suit arising out of, based upon, or relating
to any of the Claims released hereunder or in any manner asserts against
Releasees, or any of them, any of the Claims released hereunder, then the
Company agrees to pay to Releasees, and each of them, in addition to any other
damages caused to Releasees thereby, all reasonable attorneys’ fees incurred by
Releasees in defending or otherwise responding to said suit or Claim.
 
The Company further understands and agrees that neither the payment of any sum
of money nor the execution of this Release shall constitute or be construed as
an admission of any liability whatsoever by the Releasees, or any of them, who
have consistently taken the position that they have no liability whatsoever to
the Company.
 
IN WITNESS WHEREOF, the Company has executed this Release as of this ___ day of
________, 20__.
 

 
FULL HOUSE RESORTS, INC.
           
By:
            Its:  Vice Chairman of the Board of Directors  

 

B-1

 

 